Citation Nr: 0425797	
Decision Date: 09/20/04    Archive Date: 09/29/04	

DOCKET NO.  02-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and S.Q. Ph.D.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
VARO in Boston, Massachusetts.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal has been obtained by VA.  

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to assist and notify claimants with regard 
to appeals; however, the Board finds it unnecessary to 
address the applicability of the VCAA to the instant appeal 
in view of the favorable disposition reached herein.  The 
Board notes, however, that the veteran had the opportunity to 
provide testimony before the undersigned Veterans Law Judge 
at a hearing at the Boston RO in May 2004.  Additionally, the 
veteran was sent a comprehensive letter describing the 
ramifications of the VCAA by the Boston RO in October 2003.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires:  (1) Medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and (3) a link, established by medial evidence, 
between current symptoms and an inservice stressor.  If the 
evidences establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of a claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2003).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that the 
veteran engaged in combat with the enemy, and the claimed 
stressor(s) is(are) related to combat, the veteran's lay 
testimony regarding his reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d)(f) (2003).  

A review of the evidence in this case discloses that the 
veteran claims he developed PTSD as a result of his 
experiences during his service in Vietnam.  The veteran has 
testified that his unit was exposed to rocket and mortar 
attacks at least twice a week as well as occasional small 
arms fire from sapper squads (Transcript, page 3).  The 
veteran's service personnel records disclose that in 
April 1968 he was assigned as an administrative specialist 
with the 37th Tactical Fighter Wing, Phu Cat Air Base, 
Vietnam.  

Additional evidence of record includes a March 2003 
communication from the Director of the United States Armed 
Services Center for Unit Records Research (CURR) indicating 
that the history submitted by the 37th Tactical Fighter Wing 
between January and March 1969 reflected a February 22, 1969, 
sapper attack took place at its air base.  The history also 
documented several more enemy attacks against the air base in 
which "one security policeman was wounded, four enemy killed, 
one enemy wounded and one captured during [the veteran's] 
tour in Vietnam."  

The Board finds that the veteran's testimony and the service 
personnel records and the information provided by the CURR 
are more than enough to provide credible supporting evidence 
that the stressors the veteran alleges he was exposed to 
during service actually occurred.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimed stressor need not be confirmed in 
every detail.  See Suozzi v. Brown, 10 Vet. App. 307, 331 
(1997).  The supporting evidence need only imply that the 
veteran was personally exposed to the stressor.  The 
undersigned finds the information of record more than 
sufficient to reasonably document the veteran's personal 
involvement in combat incidents.  This is supported by recent 
case law, including Pentecost v. Principi, 16 Vet. App. 124 
(2002), in which it was determined that detailed 
corroboration of physical proximity to, or firsthand 
experience with, the alleged stressors was not required in 
order to establish that a stressor actually occurred.  

The medical evidence of record includes reports of treatment 
and evaluation of the veteran for psychiatric symptomatology 
on various occasions dated from 2000.  At the time of private 
hospitalization of the veteran in March 2000, it was reported 
he was without any past medical history, although notation 
was made of a longstanding history of alcohol abuse.  The 
discharge diagnosis was alcohol abuse.  Major depression was 
to be ruled out.  

Private hospitalization in May 2000 resulted in an Axis I 
diagnosis of major depression and alcohol abuse.  

The veteran was accorded an authorized psychiatric 
examination by VA in May 2001.  He gave a detailed history of 
his experiences in Vietnam.  Findings were recorded and the 
examiner gave a diagnosis of PTSD, with nightmares, 
flashbacks, insomnia, anxiety, depression, and rage.  

Later in May 2001 and in June 2001, the veteran was evaluated 
for psychological purposes at the VA Medical Center in 
Boston.  The veteran was accorded psychological testing and 
endorsed a number of symptoms commonly associated with PTSD, 
such as exposure to a recognizable stressor, reexperiencing 
of a traumatic event, persistent avoidance of stimuli 
associated with the trauma, numbing, and persistent symptoms 
of increased arousal.  His clinical scale configuration was 
described as consistent with the modal profile often seen in 
profiles of other combat veterans with chronic PTSD who had 
been evaluated at that facility in the past.  Notation was 
made that co-morbid diagnoses along with PTSD included 
dysthymic disorder and alcohol dependence, in early 
remission.  The examiner noted that the evaluation consisted 
of diagnostic and social history interviews, a battery of 
psychometric testing and review of the veteran's records.  He 
stated the results of the assessment revealed the presence of 
symptomatology consistent with a diagnosis of chronic, 
combat-related PTSD.  The veteran was given Axis I diagnosis 
of chronic PTSD, dysthymic disorder, and alcohol dependence, 
in remission.  He was given an Axis II diagnosis of 
narcissistic features.  

Of record is a March 2002 statement from a staff psychologist 
at the VA Medical Center in Boston.  He reported the veteran 
had been getting care at that facility since December 2000 on 
both an individual and group psychotherapy basis.  The 
psychologist opined that the veteran had PTSD attributable to 
his experiences in Vietnam.  

Another psychologist affiliated with the National Center for 
PTSD at the VA Medical Center in Boston indicated in a March 
2003 communication that the veteran had PTSD and required 
ongoing treatment.  

In April 2003, the psychologist at the medical center whose 
March 2002 statement is referred to above essentially 
reiterated his opinion that the veteran had PTSD with chronic 
symptoms including reexperiencing of traumatic memories, 
generalized anxiety, depression, irritability, anger, 
hypervigilance, and impaired concentration.  

The aforementioned psychologist appeared with the veteran at 
the hearing before the undersigned and opined that the 
veteran's diagnosis of PTSD "is not in doubt as far as I'm 
concerned."  

Based on the foregoing, the Board finds that the evidence of 
record supports a grant of service connection for PTSD.  
Indeed, the evidence of record is more than in relative 
equipoise.  The veteran's principal treating psychologist 
even took the time to appear on the veteran's behalf at the 
hearing before the undersigned to express in unequivocal 
terms that there was no doubt in his mind that the veteran 
has PTSD.  The Board finds no reason to disagree.  
Accordingly, service connection for PTSD is in order.  


ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



